FINAL REPORT1


     New Pa.Rs.Crim.P. 626 and 627, Amendments to Pa.Rs.Crim.P. 631, 632, and 647,
    Revision to the Comment to Pa.R.Crim.P. 646, and Renumbering of Pa.R.Crim.P. 630

               PERSONAL ELECTRONIC DEVICES IN THE COURTROOM
                               BY JURORS


         On July 7, 2015, effective October 1, 2015, upon the recommendation of the
Criminal Procedural Rules Committee, the Court adopted new Rules of Criminal
Procedure 626 (Preliminary Instructions to Prospective Jurors) and 627 (Sanctions for
Use of Prohibited Electronic Devices), amended Rules 631 (Examination and
Challenges of Trial Jurors), 632 (Juror Information Questionnaire) and 647 (Request for
Instructions, Charge to the Jury, and Preliminary Instructions), revised the Comment to
Rule 646 (Material Permitted in Possession of the Jury), and renumbered Rule 630
(Juror Qualification Form, Lists of Trial Jurors, and Challenge to the Array) to Rule 625
to provide for instructions to prospective and selected jurors concerning the use of
personal communications devices during their service. These rule changes had been
proposed in conjunction with a similar package of rule changes proposed by the Civil
Procedural Rule Committee. 2
         The increased use of personal electronic devices, often with Internet access,
such as the iPhone and iPad, has raised new issues regarding their use in the
courtroom. In 2010, the Court wrote to the chairs of the Civil Procedural Rules
Committee and the Criminal Procedural Rules Committee alerting the Committees to a
number of complaints about problems arising from jurors’ inappropriate use of electronic


1
 The Committee's Final Reports should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee's Comments or the contents of the Committee's explanatory Final Reports.
2
 The changes to the Rules of Civil Procedures that the Court has adopted
contemporaneously with these changes created new Civil Rules 220.1 and 220.2,
amended and renumbered current Civil Rule 220.1, and amended current Civil Rule
223.1.

Use of Personal Electronic Devices by Jurors Final Report: 7/7/2015
devices during their service as jurors. The Court directed both Committees to consider
whether any rule changes were warranted to address these problems. As a result, a
Joint Subcommittee of the Civil and Criminal Rules Committees was formed to examine
the issues that have arisen and determine if any procedural rules changes are needed
to address these issues.3 A major part of the Joint Subcommittee examination of these
issues was the use of this technology by jurors. Both Committees approved the
recommendations of the Joint Subcommittee for publication, which was accomplished
on January 21, 2012.4
         The problems that arise with juror use of these devices are two-fold. The first
danger is that a juror will use the device to conduct independent research during a trial.
The second problem is the use of these devices to communicate with parties outside
the courtroom, either by revealing the nature of the deliberations or other information
that a juror should not divulge. The Committees concluded that the best way to
approach this problem is through specially tailored jury instructions.
         Originally, the Criminal Procedural Rules Committee considered a simple
elaboration in the juror instruction rules. However, given the ease of access to
information that these devices provide, waiting until a juror is actually seated may be too
late in the process. This conclusion was coupled with anecdotal reports that some
jurors found to have misused these devices, when confronted, expressed surprise that a
ban on outside information included “looking things up on the Internet.”
         The Committee concluded that intervention, in the form of clear instructions,
should be at the earliest stage possible. Therefore, the rule changes provide that
prospective jurors be advised upon their first interaction with the courts with frequent
repetition concerning the prohibited activity. This includes initial instructions when they

3
  The Joint Subcommittee was comprised of representatives from both Committees and
included a common pleas judge, two prosecutors, and several private practitioners. In
addition to juror use of these devices, the Joint Subcommittee also examined the
misuse of these devices in the courtroom by others, such as spectators. The
Committees concluded that the question of controlling juror usage of these devices
involves very different concerns as well as remedies than that of usage by others and
therefore, the question has not been addressed in the present rule changes.
4
    See 42 Pa.B. 380 (January 21, 2012).


Use of Personal Electronic Devices by Jurors Final Report: 7/7/2015 -2-
first arrive as prospective jurors together with instructions on the juror summons itself.
These instructions will be reiterated when they are selected as part of a jury “pool” and
finally when they are impaneled jurors. There is also encouragement to the trial judge
to issue warnings at recesses to reinforce the restrictions.
       The restrictions on jurors prohibit the use of communications devices during court
proceedings and in the deliberation room and would also prohibit conducting
independent research and discussion of the case outside the deliberation room
generally. The jurors are also to receive specific instructions against the use of the
Internet by means of cell phone or other electronic device for these prohibited activities.
       The Committee concluded that the most logical placement for new criminal rules
would be in Chapter 6, Part C, Jury Procedures. In order to provide for sufficient room
for the new rules, existing Rule 630 has been renumbered as Rule 625 and the new
rules placed after it. The major substantive provisions of these changes are included in
a new criminal rule, Rule 626, that describes the type of initial instructions to be given
upon a prospective juror’s first interaction with the courts and at various stages in the
proceedings thereafter. Correlative amendments to Criminal Rule 631 require that
these warnings be repeated at the beginning of voir dire and amendments to Criminal
Rule 647 require the warnings to be repeated at the start of trial.5
       Another area that the Committee considered was what types of sanctions would
be available against jurors who violate this rule. The Committee concluded that the
most likely enforcement mechanism would be the contempt of court process with the
associated sanctions. However, the Committee wanted to make it clear that the judge
has power to confiscate a device that was used to violate the restrictions. Accordingly,
new Criminal Rule 627 authorizes the judge to hold someone in contempt for violation of
the rules and to confiscate a device that is used to violate the rules.6

5
  The changes to the Rules of Civil Procedure require similar instructions to be provided
civil jurors and mirror the proposed Criminal Rules.
6
  New Criminal Rule 627 also applies to those found in violation of current Rule 112(A)
that prohibits recording or broadcasting during a judicial proceeding. As contained in
the companion changes to the Rules of Civil Procedures, new Civil Rule 220.2 provides
that any person who violates Rule 220.1 may be found in contempt of court and
(continued…)
Use of Personal Electronic Devices by Jurors Final Report: 7/7/2015 -3-
      Finally, Rule 632 was amended to correct cross-references to Rule 631 and the
Comment to Rule 647 was revised to correct the cross-reference to now-Rule 625.




(…continued)
sanctioned in accordance with Section 4132 of the Judicial Code. In addition, the trial
judge may also sanction a violator as appropriate including confiscation of the electronic
device.



Use of Personal Electronic Devices by Jurors Final Report: 7/7/2015 -4-